Citation Nr: 1545704	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  11-23 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease (DJD) of the lumbar spine, prior to December 16, 2013, and in excess of a 20 percent disability thereafter.  

2. Entitlement to a total disability rating based on individual unemployabiltiy due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1985 to February 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Saint Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for DJD of the lumbar spine and awarded a 10 percent disability rating effective March 9, 2010.  

The Veteran filed a timely notice of disagreement in September 2010.  The RO issued a statement of the case (SOC) in July 2011.  The Veteran subsequently perfected his appeal with a VA Form 9 in August 2011.      

In December 2013, the Veteran, sitting at the RO, testified at a hearing conducted via video conference with a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  The Board remanded this case in August 2014 for additional development.  Subsequent to the Board hearing and remand, the Veteran submitted a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2015).  

A February 2015 rating decision granted an increase from 10 percent to 20 percent effective December 16, 2013.  As the RO rating decision represented a partial grant of benefits on appeal, a SSOC was also issued in February 2015.  AB v. Brown, 6 Vet. App. 35 (1993).  The requested development was completed, and the case has now been returned to the Board for further appellate action.  

The VLJ who conducted the December 2013 hearing is no longer employed by the Board.  In August 2015 the Veteran was notified that as that person is no longer available his appeal will be assigned to another VLJ.  The Veteran was notified of his right to request another Board hearing.  In September 2015 the Veteran replied, indicating he did not wish to appear at another Board hearing.

As will be discussed in more detail below, the Board finds that a claim of entitlement to a TDIU has been raised by the Veteran and is part and parcel of his increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The issues of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 16, 2013, his DJD of the lumbar spine was manifested by forward flexion of the thoracolumbar spine greater than 60 degrees and less than 85 degrees, but not 60 degrees or less of flexion or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reverse lordosis, or abnormal kyphosis of the spine.

2.  From December 16, 2013, his DJD of the lumbar spine was manifested by flexion of the thoracolumbar spine greater than 30 degrees and less than 60 degrees, but not 30 degrees or less of flexion or any ankyloses of the spine.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for DJD of the lumbar spine, prior to December 16, 2013, are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Code 5237 (2015).

2.  The criteria for a disability rating in excess of 20 percent for DJD of the lumbar spine, from December 16, 2013, are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants what information or evidence is needed for claim substantiation and respective evidentiary gathering duties.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned 10 percent rating for his service connection for DJD of the lumbar spine effective March 9, 2010.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006); see also 38 C.F.R. § 3.159(b)(3)(i) (2015).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record reflects that at the December 2013 hearing, the VLJ explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA treatment records, and VA examination reports.  His statements in support of the claim are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding. 

The Veteran underwent VA examinations in August 2010, July 2011, April 2013, and December 2014.  These examinations are found to be adequate in so far as they thoroughly and accurately portray the extent of the DJD of the lumbar spine disability.  They were each conducted after a review of the claims file and with a history obtained from the Veteran.  The lumbar spine was tested for range of motion and functional capacity.  Diagnostic testing, including X-rays, MRI's, and a CT-scan, were reviewed.  Therefore the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).

In addition, the Board notes that the case was remanded in August 2014.  The Board's 2014 remand directed the AOJ to obtain treatment records since July 2011 from Saint Charles County CBOC and from any other sufficiently identified VA facility or other care provider.  In September 2014 the Veteran was asked to indicate if he had received treatment from any additional providers.  The Veteran replied in October 2014 that he had no additional medical records in support of his claim, or additional medical providers to identify.  Treatment records from Saint Charles County CBOC were obtained from July 2011 through January 2015. 
Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.

II. Increased Rating Claim

A.  Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2015).  See, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

Lumbar spine disabilities are rated on the basis of limitation of motion, with evaluations assigned under the General Rating Formula for Diseases and Injuries of the Spine.  A note following the schedule criteria indicates that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2015).  Diagnostic Codes 5235-5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.
A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation higher of 40 percent is not warranted unless there is forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 or greater requires unfavorable ankylosis of the entire thoracolumbar spine.

Note 1 to this rating schedule states that any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  

In the alternative, an evaluation can be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. Intervertebral disc syndrome is to be evaluated either under the new general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least one weeks but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  

Note 1 of that code provides that, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

B.  Factual Background and Analysis 

The Veteran claims that he is entitled to an initial disability evaluation in excess of 10 percent for his service-connected lumbar spine disability prior to December 16, 2013, and in excess of 20 percent from that time.

Turning to the evidence of record, a VA examination was held in August 2010.  The Veteran reported daily pain in the lower back, with an increase in symptoms following physical activity.  The Veteran denied radicular complaints and bowel or bladder problems.  He stated he could walk a mile without significant discomfort.  He took over-the-counter medication to help with his symptoms.  On objective examination, his gait was normal and he was able to toe-to-heel walk without difficulty.  The examiner noted that palpation did not reveal any warmth or tenderness to the sacral or lumbosacral spine, and there was minimal paravertebral tenderness, right greater than left, in the lumbar area.  Deep tendon reflexes were 2+/4 bilaterally.   His sensory exam was within normal limits.  His range of motion of the lumbar spine was 75 degrees flexion, 25 degrees extension, 22 degrees left lateral flexion, 25 degrees right lateral flexion, 28 degrees left rotation, and 30 degrees right rotation.  There was no additional functional limitation with repetitive motion testing.  He had not had any physician directed periods of incapacitation at the time of this examination.  VAMC x-rays were reviewed, from July 2010, which showed minimal spondylosis, and slightly reduced disc spaces L4-L5 and L5-S1, suggestive of degenerative disc disease.  

A lumbar MRI scan was done in April 2011 at the VAMC Saint Louis.  A signal change in the posterior aspect of T12 was noted, and there were multilevel bulging disc and facet arthropathy with mild degenerative disc disease throughout the lumbar spine. There was no evidence of herniated discs or foraminal stenosis.  The provider advised that he begin physical therapy, and weight to loss to help ease complaints of pain.

In July 2011 the Veteran had a VA examination, at which time he reported increased pain in his lower back on a daily basis.  On objective examination his gait was normal, and he was able to toe-heel walk within normal limits, with no distal motor weakness present.  He mounted and dismounted the examination table without difficulty.  Deep tendon reflexes were 2/4 at the knees and ankles.  Sensory examination was within normal limits, and straight leg raise testing was normal.  There were no abnormal curvatures or spasm.  He reported mild tenderness at  L4-5.  Range of motion of the lumbar spine was 80 degrees flexion, 25 degrees extension, 30 degrees right lateral bending, 25 degrees left lateral bending, and 30 degrees bilateral rotation.  There was pain with range of motion testing.  There was no additional functional limitation with repetitive motion testing.   He reported being given a back brace at the VAMC in July of 2011, and he planned to use it as needed.   

The next VA examination was held in April 2013.   On lumbar range of motion testing there was 65 degrees flexion (pain at 60 degrees), 20 degrees extension, 25 degrees right lateral flexion, 30 degrees left lateral flexion, and 30 degrees bilateral rotation.  There was pain with range of motion testing.   The Veteran had less movement than normal after repetitive use.  He had local pain to palpation at L4-L5, with associated spasms bilaterally.  There was no abnormal gait or spinal contour.  An x-ray of the lumbar spine was done in April 2013, which showed a minor anterior-superior spur of L2 and L1 with no disc space narrowing. 

In December 2013 the Veteran had a Board video conference hearing.  He reported pain when picking things up and after increased activity.  He reported he had never been prescribed bed rest. 

In April 2014 a MRI scan of the lumbar spine was again done, showing no canal stenosis or disc herniation from L1 to L5, but annular bulging was seen. There was a minimal right paracentral disc protrusion with facet arthropathy at L5-S1. There was also said to be an abnormal signal "partially imaged" at T11. 

In October 2014 a thoracic spine MRI scan was done, which showed a signal abnormality at T10-T11 with "subtle" depression of the superior endplate of T11. The radiologist opined, "The overall appearance suggests a Schmorl's node with adjacent discogenic endplate change."  In November 2014 a lumbar CT scan was done, which extended from T12 to S2 and did not include the area in question on the MRI scan of T11.  Therefore, nothing was said on the CT scan concerning the suspected Schmorl's node of T11. 

In December 2014, the Veteran had a VA examination.  The Veteran reported that his low back pain is constant but made worse with weather and activities.  He reported being able to walk in a grocery store once or twice per week, and being able to stand for up to 40 minutes at a time.  He had no complaints of pain while sitting.  He reported that since January 2014, he has had five bouts of flare up of back pain requiring bed rest of 1-2 weeks each time.  Upon examination, the examiner found that the range of motion of the thoracolumbar spine was forward flexion 40 degrees, extension 10 degrees, right lateral flexion 10 degrees, left lateral flexion 10 degrees, right lateral rotation 10 degrees and left lateral rotation 10 degrees.  He complained of pain throughout the entire range of motion.  There was no change in motion with repetition.  There was no swelling, deformity, atrophy or instability of station, no disturbances of locomotion, no interference with sitting.  There was no tenderness or pain on palpation of soft tissues in the thoracolumbar spine.  There was no evidence of muscle guarding or spasm.  On examination the Veteran's sensory examination was normal in both lower extremities, and there were no signs or symptoms to indicate radiculopathy or any other abnormal neurologic condition.   The examiner stated that after reviewing the medical records and prior examinations, there was no evidence of a history of radiculopathy.  The Veteran provided a history of functional loss with decreased activities of daily living and inability to provide repair work to his home.  There was no indication of intervertebral disc syndrome.  The Veteran had normal lumbar lordosis, with no evidence of scoliosis or kyphosis.  

With regard to the Mitchell issues, there were complaints of pain, but no specific weakness, fatigability, or incoordination. However, pain is suggested to decrease functional activity with use over a period of time as evidenced by his history of decreased walking and standing. There was a history of flare-up, but changes in range of motion during flare-up can only be suggested, but not verified, considering the veteran's history of necessity of bedrest. The examiner concluded "I cannot state specifically additional changes in range of motion since the history is not concise, and there is no documentation."  The veteran's x-ray findings are compatible with normal aging process. The examiner found no evidence of a Schmorl's node. 

New x-rays were taken at the VA examination in December 2014.  Lateral views of the thoracic spine showed no evidence of a Schmorl's node, although slight sclerosis was seen at the superior aspect of T12 below the superior endplate of the vertebral body. More significantly, there was calcification in the anterior longitudinal ligament from T8 to T11 bridging the disc spaces anteriorly, along with hypertrophic spur formation seen laterally.  There were no paravertebral masses present. There was no scoliosis, or increased or decreased thoracic kyphosis.  The radiologist found the Veteran had "hypertrophic osteoarthritis."  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a higher initial evaluation or evaluation in excess of 20 percent pre December 2013, or in excess of at any time during the pendency of this claim.  

The Veteran's lumbar spine disability is currently rated under Diagnostic Code 5237.  Under this code, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

As documented above, at no time prior to December 16, 2013, has the Veteran had flexion of 60 degrees or less.  None of his VA examiners prior to December 16, 2013, found muscle spasms, guarding, abnormal gait, or abnormal spinal contour, warranting a 20 percent disability rating.  As such, a rating of 20 percent is not warranted prior to Deccember 16, 2013.

A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  
At no time during the pendency of this claim has there been evidence to suggest that the Veteran suffers such severe limitation due to his functional impairments.  At the December 2014 VA examination, the lowest flexion on exam was found to be 40 dgrees.  Additionally, there were no ankyloses findings.  The Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003).  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position).  Given the motion found by the VA examiners (including multiple findings of no ankylosis) and VA medical providers, the Board finds that that the Veteran does not have ankylosis of the thoracolumbar spine.  As such, a higher evaluation is not warranted due to functional loss.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  

Note (1) of 38 C.F.R. § 4.71a also instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  In the present case, despite subjective reports of radiating pain, objective neurological evaluations have consistently been normal.  At the August 2010 VA examination the Veteran denied neurological symptoms, and bowel or bladder somplaints.  At the July 2011 examination, the Veteran's sensory examination as normal.  According to the April 2013 VA examination report, the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran has consistently denied bowel or bladder impairment.  As such, a separate evaluation for neurological impairment is not warranted.  

Higher evaluations are also available for intervertebral disc syndrome.  According to the VAMC records and the VA examinations, the Veteran does not suffer from intervertebral disc syndrome.  As such, rating him under Diagnostic Code 5243 for IVDS is not appropriate.  The Board notes that under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  However, in the present case, there is no evidence of bed rest prescribed by a physician.  The Veteran reported severe back pain that required bed rest upon examination in December 2014.  This, however, has not been shown to have been prescribed by a physician.  As such, even if he had IVDS, an evaluation due to incapacitating episodes would not be warranted.  

The Veteran's belief that his disabilities are worse than the assigned ratings is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the lay testimony of the Veteran. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected lumbar spine disability on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of pain and limitation of motion.  His 10 then 20 percent rating contemplates the impairment of function caused by painful and limited motion.  Specifically, the Boards that the rating criteria for the Veteran's service-connected degenerative joint disease of the lumbar spine adequately contemplates the level of impairment that is demonstrated in the evidence of record. As noted above, musculoskeletal disability rating contemplates factors such as limitation of motion; functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint; and actually painful, unstable, or malaligned joints due to healed injury. The lumbar spine disability in the case at hand is not characterized by any additional complaints or symptoms that are not contemplated by the applicable rating criteria. Furthermore, the rating criteria of Diagnostic Code 5237 broadly evaluates the Veteran's lumbar spine disability based on overall severity, which is not limited in scope to specific symptoms. By definition, any manifestation of this disability that contributes to the severity of that disability is contemplated by the rating criteria. The Veteran has not described any exceptional or unusual features associated with the service-connected disability being rated herein.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447   (2009), a claim for a TDIU is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record. Here, the TDIU claim is addressed in the Remand section below. No further discussion is required at this time. 

Since the preponderance of the evidence is against the claim, the provision of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  Based on the above, the Board finds that a rating in excess of 10 percent is not warranted prior to December 16, 2013, and that a rating in excess of 20 percent at any time.  The above evidence demonstrates none of the limitation of motion requirements or other types of impairment that are necessary to warrant a higher rating at any point as listed in the rating criteria, above, even when taking into consideration factors such as functional impairment due to pain, fatigue, weakness, and incoordination.  In the absence of evidence of incapacitating episodes, an increased rating based on the applicable rating criteria is not warranted.  Furthermore, the evidence does not demonstrate neurologic impairment to warrant a separate rating or ratings for such disability.


ORDER

Entitlement to a disability rating in excess of 10 percent for degenerative joint disease (DJD) of the lumbar spine, prior to December 16, 2013, an in excess of a 20 percent disability thereafter, is denied.  


REMAND

The Veteran contends that he cannot work due to his lumbar spine condition.  He has therefore raised a claim for TDIU.  See Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001) (once a Veteran submits evidence of medical disability and additionally sumits evidence of unemployability, VA must consider total rating for compensation vbased upon individual unemployability).  The court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of  a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Veteran and his representative have submitted statements contending that he has not been able to obtain employment since 2008.  If the claimant or ther ecord reasonably raises the question of whether the Veteran is unemployable tdue to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployabiltiy as a result of that disability is warranted.  Id. at 455. 

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In this case, as noted above, a TDIU claim has been raised by the record.  Pursuant to the holding in Rice, a claim for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Therefore, the Board finds that a remand is necessary so that the agency of original jurisdiction can provide appropriate notice, and any additional development that is deemed necessary, on that aspect of the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper Veterans Claims Assistance Act (VCAA) notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

2.  Obtain any outstanding VA medical records and associate these records with the claims folder.

3.  The claims file should be referred to an appropriate medical professional to assess the functional effects of the Veteran's service-connected degenerative joint disease of the lumbar spine on his ordinary activities, to include his employability. The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the opinion.  The examiner should review the file, to include the medical and lay evidence of record and respond to the following:

The examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's degenerative joint disease of the lumbar spine, on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. The rationale for any opinion offered should be provided.  

4.  After the development requested above has been completed, and after any additional development that is deemed appropriate, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


